                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-695-GCM-DCK

 JODY ROSE, as Administratrix of the Estate       )
 of Kyree Devon Holman,                           )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )      ORDER
                                                  )
 PSA AIRLINES, INC. GROUP INSURANCE               )
 PLAN, PSA AIRLINES GROUP HEALTH                  )
 BENEFIT PLAN, PSA AIRLINES PLAN B                )
 EMPLOYEE BENEFIT PLAN, PSA                       )
 AIRLINES, INC., PSA AIRLINES SHARED              )
 SERVICES ORG., UMR, INC., QUANTUM                )
 HEALTH, INC., a/k/a MyQhealth by                 )
 Quantum, and MCMC LLC,                           )
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 47) filed by Edward B. Davis, concerning Rachel A. Smoot

on April 14, 2020. Rachel A. Smoot seeks to appear as counsel pro hac vice for Defendant

Quantum Health, Inc. aka MyQHealth By Quantum. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 47) is GRANTED. Rachel A. Smoot

is hereby admitted pro hac vice to represent Defendant Quantum Health, Inc. aka MyQHealth By

Quantum.




      Case 3:19-cv-00695-GCM-DCK Document 49 Filed 04/15/20 Page 1 of 2
SO ORDERED.




              Signed: April 14, 2020




                                       2
Case 3:19-cv-00695-GCM-DCK Document 49 Filed 04/15/20 Page 2 of 2
